PER CURIAM.
Compcare of Florida, Inc., and Florida Preferred Risk appeal an order denying their motion for an independent medical examination to assess alleged overutilization. We find that the employer and its insurance carrier are entitled to the independent medical examination they seek, under section 440.13(5)(a), Florida Statutes (Supp.1994), which provides:
In any dispute concerning overutilization, medical benefits, compensability, or disability under this chapter, the carrier or the employee may select an independent medical examiner.
*128Nothing else is before us on this appeal, and nothing is now pending before the judge of compensation claims. There has been no prior independent medical examination by a neurologist, even though the judge of compensation claims has determined that this claimant suffers from seizures.
The order is reversed, with directions that the employer and its insurance carrier be allowed to proceed with an independent medical examination.
BARFIELD, C.J., and ERVIN and BENTON, JJ., concur.